   Case 1:20-cv-00493-RJJ-SJB ECF No. 8 filed 06/22/20 PageID.66 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 ASSOCIATION OF AMERICAN                            )
 PHYSICIANS & SURGEONS,                             )
                Plaintiff,                          )
                                                    )
                         v.                         )
                                                    )        No. 1:20-cv-00493-RJJ-SJB
 FOOD & DRUG ADMINISTRATION; DR.                    )
 STEPHEN M. HAHN, Commissioner of Food &            )        Hon. Robert J. Jonker
 Drugs, in his official capacity; BIOMEDICAL        )
 ADVANCED RESEARCH & DEVELOPMENT                    )        Mag. Sally J. Berens
 AUTHORITY; GARY L. DISBROW, Ph.D.,                 )
 Acting Director, Biomedical Advanced Research & )           Oral Argument Requested
 Development Authority, in his official capacity;   )
 DEPARTMENT OF HEALTH & HUMAN                       )
 SERVICES; and ALEX AZAR, Secretary of              )
 Health & Human Services, in his official capacity, )
                                                    )
                Defendants.                         )

                       MOTION FOR A PRELIMINARY INJUNCTION

       Pursuant to Federal Rule of Civil Procedure 65(a) and W.D. Mich. L. Civ. R. 7.2, the

Association of American Physicians & Surgeons (“AAPS” or “Plaintiff”) moves for a preliminary

injunction against the federal Department of Health & Human Services (“HHS”), two of its

constituent agencies – the Food and Drug Administration (“FDA”) and the Biomedical Advanced

Research & Development Authority (“BARDA”) – and their respective lead officers (collectively,

“Defendants”), based on the following:

       1.      Through the accompanying memorandum of law, declarations, and exhibits,

Plaintiff demonstrates a likelihood of success on the merits of its claims with respect to the Equal

Protection Clause (Count I) and the First Amendment (Count III), and the Administrative

Procedure Act (Count II).

       2.      Absent injunctive relief, Plaintiff and its members will suffer irreparable harm in


                                                 1
   Case 1:20-cv-00493-RJJ-SJB ECF No. 8 filed 06/22/20 PageID.67 Page 2 of 3



the form of deprivation of constitutional and statutory rights.

        3.      The requested injunction is in the public interest. By denying access to a safe

medication for prophylactic and early treatment of COVID-19, Defendants increase suffering and

the loss of life, and exacerbate public fear resulting in an infringement on associative rights such

as AAPS’s and national political parties’ conventions. It is in the public interest to eliminate

arbitrary barriers to early access to safe medication for illness, and to reduce hoarding and wasting

of such medication by government during this time of need.

        4.      The balance of the equities favors Plaintiff, whose members serve victims of

COVID-19 with individualized medical care. Defendants are not even using the vast majority of

donated hydroxychloroquine (HCQ), which degrades over time, and thus Defendants cannot

credibly argue that it would be injured by an injunction against wasting the donated medication by

arbitrarily limiting its use.

        5. Pursuant to Local Civil Rule 7(d), Plaintiff contacted the named defendants via email to

seek concurrence and determined that Defendants oppose Plaintiff’s motion. Oral argument is

requested on this motion because of the complex legal and factual issues involved in this case.

Therefore, Plaintiff respectfully requests that the Court enter an order:

        1.      Enjoining all Defendants from enforcing the restrictions on the use of HCQ in the

                Strategic National Stockpile (SNS);

        2.      Ordering all Defendants to make available and distribute promptly without any

                interference, for the benefit of the public holding valid prescriptions, the HCQ

                being stored in the SNS;

        3.      Ordering Defendants HHS and FDA to retract their unsupported disparaging

                statements made on June 16, 2020, concerning use of HCQ; and




                                                  2
  Case 1:20-cv-00493-RJJ-SJB ECF No. 8 filed 06/22/20 PageID.68 Page 3 of 3



       4.     Enjoining all Defendants from impeding the distribution, sale or purchase of HCQ

              by adult members of the public during the COVID-19 pandemic.

Dated: June 22, 2020                              Respectfully submitted,

                                                /s/ Lawrence J. Joseph
                                              ____________________________________
Andrew L. Schlafly                            Lawrence J. Joseph, DC Bar No. 464777
General Counsel                               Law Office of Lawrence J. Joseph
Association of American Physicians & Surgeons 1250 Connecticut Ave, NW, Suite 700-1A
939 Old Chester Rd.                           Washington, DC 20036
Far Hills, NJ 07931                           Tel: 202-355-9452
Tel: 908-719-8608                             Fax: 202-318-2254
Fax: 908-934-9207                             Email: ljoseph@larryjoseph.com
Email: aschlafly@aol.com
                                              Counsel for Plaintiff




                                              3
